  Case 14-81935      Doc 40       Filed 02/21/19 Entered 02/21/19 10:27:07           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: WILLIAM KEITH COTTRILL                §       Case No. 14-81935
       LINDA A. COTTRILL                     §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 06/20/2014.

       2) The plan was confirmed on 08/29/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          04/28/2017.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 03/03/2017.

       5) The case was completed on 11/06/2018.

       6) Number of months from filing or conversion to last payment: 52.

       7) Number of months case was pending: 56.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $59,500.00.

       10) Amount of unsecured claims discharged without full payment: $7,520.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 14-81935      Doc 40       Filed 02/21/19 Entered 02/21/19 10:27:07          Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 46,852.20
      Less amount refunded to debtor(s)                        $ 513.01
NET RECEIPTS                                                                       $ 46,339.19



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 4,000.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 3,528.13
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 7,528.13

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim    Principal     Interest
Name                           Class        Scheduled    Asserted       Allowed         Paid         Paid
ATTORNEY GARY C FLANDERS       Lgl           4,000.00    4,000.00       4,000.00    4,000.00         0.00
AMERICREDIT FINANCIAL          Sec          16,800.00   16,545.57      16,545.57   16,545.57     2,192.92
ROCK VALLEY FEDERAL CREDIT     Sec             600.00      459.72         459.72      459.72        20.05
WELLS FARGO BANK NA            Sec               0.00      295.80         295.80      295.80         0.00
ILLINOIS BELL TELEPHONE % AT&T Uns              70.00       71.11          71.11       71.11         0.00
CAPITAL ONE BANK USA NA        Uns             400.00      399.65         399.65      399.65         0.00
PORTFOLIO RECOVERY             Uns           1,000.00      999.86         999.86      999.86         0.00
CHASE / WAMU BANK              Uns           3,900.00         NA             NA         0.00         0.00
PORTFOLIO RECOVERY             Uns           8,600.00    8,509.25       8,509.25    8,509.25         0.00
CERASTES, LLC                  Uns           1,050.00      825.81         825.81      825.81         0.00
RESURGENT CAPITAL SERVICES     Uns           1,000.00      904.46         904.46      904.46         0.00
HOME DEPOT                     Uns           1,000.00         NA             NA         0.00         0.00
PORTFOLIO RECOVERY             Uns           1,300.00    1,297.10       1,297.10    1,297.10         0.00
PORTFOLIO RECOVERY             Uns             370.00      434.79         434.79      434.79         0.00
PORTFOLIO RECOVERY             Uns             385.00      462.58         462.58      462.58         0.00
PORTFOLIO RECOVERY             Uns           1,200.00    1,244.73       1,244.73    1,244.73         0.00
ROCKFORD HEALTH PHYSICIANS Uns                  50.00       49.13          49.13       49.13         0.00
ROCKFORD MEMORIAL HOSPITAL Uns                 550.00         NA             NA         0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 14-81935      Doc 40       Filed 02/21/19 Entered 02/21/19 10:27:07    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
ROCKFORD ORTHOPEDIC                 Uns        120.00        NA         NA        0.00       0.00
AMERICAN INFOSOURCE LP AS           Uns        460.00     462.27     462.27     462.27       0.00
ROCKFORD HEALTH SYSTEMS             Uns      1,950.00        NA         NA        0.00       0.00
ALTAIR OH XIII, LLC                 Uns          0.00   1,141.80   1,141.80   1,141.80       0.00
AT&T MOBILITY II LLC % AT&T         Uns          0.00     112.00     112.00     112.00       0.00
PORTFOLIO RECOVERY                  Uns          0.00   2,077.45   2,077.45   2,077.45       0.00
ROCKFORD MERCANTILE AGENCY          Uns          0.00     305.01     305.01     305.01       0.00
ERROR                               Uns          0.00        NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-81935      Doc 40       Filed 02/21/19 Entered 02/21/19 10:27:07     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                          $ 295.80         $ 295.80              $ 0.00
      Debt Secured by Vehicle                  $ 17,005.29      $ 17,005.29         $ 2,212.97
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 17,301.09      $ 17,301.09         $ 2,212.97

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 19,297.00      $ 19,297.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 7,528.13
       Disbursements to Creditors              $ 38,811.06

TOTAL DISBURSEMENTS:                                            $ 46,339.19




UST Form 101-13-FR-S (9/1/2009)
  Case 14-81935        Doc 40      Filed 02/21/19 Entered 02/21/19 10:27:07               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
